Citation Nr: 0912200	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-37 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dermatitis, claimed 
as a skin rash, to include as secondary to Agent Orange 
exposure.

2.  Entitlement to service connection for generalized 
myofascial syndrome, claimed as muscle weakness, to include 
as secondary to Agent Orange exposure.

3.  Entitlement to a disability rating in excess of 40 
percent for multilevel discogenic disease and spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had over 20 years of active service over three 
periods, beginning in February 1951 and ending in January 
1972, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2002 rating decision of the St. 
Petersburg, Florida regional office (RO) of the Department of 
Veterans Affairs (VA) denying the Veteran's claims for 
service connection for dermatitis and generalized myofascial 
syndrome, and other claims.  In addition, the Veteran is 
appealing from a September 2007 rating decision which, in 
pertinent part, denied his claim for an increased rating for 
low back strain.

The Veteran testified before the undersigned at a hearing at 
the RO (Travel Board) in June 2008, and a transcript of that 
hearing has been associated with the claims folder.

In August 2008, the Board remanded these matters for 
additional development.

As discussed in the Board's August 2008 decision, the 
Veteran's dermatitis and general myofascial syndrome service 
connection claims, which are claimed as secondary to Agent 
Orange exposure, have not been previously adjudicated and are 
being addressed on a de novo basis.  See Boggs v. Peake, 520 
F.3d 1330, 1357 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).

At a VA examination in October 2008, it was reported that the 
Veteran had retired in 2004 due to physical disabilities that 
limited his ability to lift and use his ankle (he is service 
connected for a left ankle disability).  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In this case the veteran has satisfied each of these 
requirements.  His infered claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.

The Veteran's representative provided additional argument in 
March 2009 regarding the Veteran's claims for increased 
ratings for bilateral hearing loss and left ankle sprain.  
These claims were denied in the Board's August 2008 decision 
and are not currently before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

2.  There is no nexus between the Veteran's dermatitis and an 
in-service disease or injury, including exposure to Agent 
Orange.

3.  There is no nexus between the Veteran's generalized 
myofascial syndrome and an in-service disease or injury, 
including exposure to Agent Orange.

4.  Multilevel discogenic disease and spondylosis is 
productive of limitation of spinal motion without ankylosis 
and moderate incomplete paralysis of the sciatic nerves of 
both lower extremities.


CONCLUSIONS OF LAW

1.  Dermatitis was not incurred in or aggravated by active 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 1154 (West 
2002 & Supp. 2008); 38 C.F.R. §§  3.303, 3.307, 3.309 (2008).

2.  Generalized myofascial syndrome was not incurred in or 
aggravated by active military service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 
1131, 1137, 1154; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for a disability evaluation in excess of 40 
percent for the orthopedic manifestations of multilevel 
discogenic disease and spondylosis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5237--5243 (2008).

4.  The criteria for two separate 20 percent ratings for the 
neurologic manifestations of multilevel discogenic disease 
and spondylosis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with an April 2007 in which the RO 
notified him of what evidence was required to substantiate 
his low back strain increased rating claim, among other 
disabilities.  He also was provided with a February 2006 
letter which notified him of what evidence was required to 
substantiate his dermatitis and muscle swelling, including as 
secondary to Agent Orange exposure, service connection 
claims.  These letters told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  These letters met the duty to notify the Veteran 
in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  For 
the Veteran's low back strain increased rating claim, the 
remaining elements of proper Dingess notice were provided in 
April 2007 and March 2008 letters.  However, he was not 
provided with notice of all elements of proper Dingess notice 
for his dermatitis and generalized myofascial syndrome 
service connection claim until August 2007.  The Court has 
held that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As the Veteran's dermatitis and general 
myofascial weakness service connection claims are being 
denied, and no increased rating or effective date is being 
assigned, he has suffered no prejudice from the deficiency 
with regard to these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The April 2007 VCAA letter notified the Veteran that he could 
substantiate the claim with evidence that the back disability 
had worsened.  In the March 2008 letter, the RO told the 
Veteran that in determining a disability rating VA considered 
the impact of the disability on employment.  

He was also told that medical or lay evidence could be 
submitted to substantiate his low back strain increased 
rating claim and provided specific examples.  The letters 
stated that such evidence should describe a worsening of the 
Veteran's impairment or describe additional disablement 
caused by the Veteran's disability.  It also notified the 
Veteran that VA would assist him in obtaining records. 

The Veteran was not provided with VCAA notice that he could 
substantiate the claim with evidence of its impact on daily 
life, or that some of the rating criteria for back 
disabilities require specific measurements to substantiate 
entitlement to an increased rating.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

Information regarding the measurements required to prevail in 
his increased rating claim, was provided in his March 2008 
statement of the case (SOC).  The SOC could not provide VCAA 
compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  It should, however, have served to tell 
the Veteran what was needed.

After receiving this notice the Veteran had the opportunity 
over the next year to have a hearing, and to submit argument 
and evidence in support of the claim. Hence, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his claim and was not prejudiced.

Further, the Veteran has displayed actual knowledge of the 
fact that his disabilities will be evaluated based on their 
effects on both his daily life.  During his June 2008 Board 
hearing, the Veteran testified regarding the functional 
impairments his back condition had created.  He also 
testified that he was no longer able to work as an antique 
appraiser as he could no longer bend over to examine and 
manipulate items.  

At the VA examination in October 2008, the Veteran was asked 
about the impacts of the back disability on daily life.  He 
should have, thereby, been put on notice as to what was 
needed.

VCAA notice should be provided prior to the initial 
adjudication of the claim. Mayfield v. Nicholson, supra.  

Some of the notice in this case was provided after the 
initial adjudication and the Veteran's claim was 
readjudicated in a January 2009 supplemental statement of the 
case.  The timing deficiency was cured by the readjudication 
of the claims.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claims, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records, and private treatment records have been 
obtained.  He has been afforded a VA examinations and 
sufficient medical opinions have been obtained.

The Veteran's representative pointed out in his March 2008 
Post-Remand Brief, that the September 2008 spine examination 
was conducted without the examiner having access to his 
claims folder in violation of the Board's August 2008 remand 
instructions.  He contends that the Veteran is entitled to a 
new examination due to this inadequacy.  

The Veteran was able to provide an accurate history to the 
September 2008 examiner, and all appropriate testing was 
conducted.  The disability is being rated on the basis of 
clinical findings at the examination.  See Mariano v. 
Principi, 18 Vet App 217 (2004) (holding that claims folder 
review was not necessary in the case of a disability rated on 
the basis of ranges of motion).

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, the Board may proceed with consideration of the 
Veteran's claim.  

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam 
area.  The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii). 

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

While 38 U.S.C.A. § 1154(b) provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service, it does not 
provide a basis to link etiologically any current hearing 
loss to his period of service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).
   
Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Dermatitis

The Veteran contends that he now suffers from dermatitis as a 
result of his exposure to Agent Orange during service in 
Vietnam.

The Veteran's February 1951 entrance examination was negative 
for any relevant abnormalities.  A January 1968 internal 
medicine treatment note indicates that the Veteran requested 
an exemption from the "plague immunization" as he had 
experienced a severe reaction, including a high fever and 
being incapacitated for nearly two weeks, after a previous 
booster.

The Veteran reported itching on his right leg and general 
fatigue in March 1971, and an impression of mild fatigue was 
made.  A fungal infection on both feet was noted in June 
1971, and he was prescribed Desenex, Mycolog and Phisohex to 
treat the condition.  A September 1971 service dermatology 
treatment record reflects an impression on tinea pedis with 
"minimal involvement" and that no treatment was necessary.

His September 1971 discharge examination was negative for any 
relevant abnormalities, including any skin condition.

A May 1981 private skin biopsy was "non-diagnostic."   VA 
skin biopsies performed in September 1991 and May 1992 were 
interpreted as supporting a diagnosis of lupus, but it was 
noted that "dermatomyositis" could not be excluded."  

Transient pruritic eruptions that showed interface dermatitis 
were noted in an April 1994, but no eruptions were found on 
physical examination.  The Veteran was instructed to return 
when he was suffering from an outbreak.

An August 1994 VA dermatology examination reflected the 
Veteran's complaints of dry, pruritic skin since 
approximately 1968.  Physical examination revealed dry 
scaling skin on his arms and legs with multiple small healed 
scars on his forearms.  Multiple hyperpigmented macules were 
also found on his forearms, face, upper chest and back.  The 
Veteran was noted to have thin, friable skin on his arms, 
upper chest and back.  A diagnosis of chronic solar 
dermatitis was made.

In a December 1996 VA treatment note increased generalized 
itching with a history of chronic itching since 1968 was 
reported.  Hives, attributed to a possible allergic reaction 
to tomatoes, were noted in a December 1996 treatment note.

A red, itchy macular rash on the Veteran's bilateral forearms 
with marked excoriation was reported in September 2006 and a 
January 2007 rheumatology treatment notes.

An April 2007 VA treatment note reflects the Veteran's 
reported history of an itchy rash at various spots on his 
body.  He reported that allergy medication was ineffective, 
and that atarax helped alleviate some of the itching.  
Physical examination revealed a scaly tan well demarcated 
lesion on his right forearm.  An assessment of urticaria was 
made with the examiner noting that it "may be from nerves."  
A prescription for neurontin was made.

An April 2007 VA rheumatology treatment note reports findings 
of a red, itchy macular rash on the Veteran's forearms with 
marked excoriation.

At his June 2008 hearing The Veteran testified that he did 
not have a skin condition prior to serving in Vietnam.  While 
in Vietnam, he reported suffering from a high fever and later 
developed skin blisters and red spots.  This skin condition 
continued to be present after service despite treatment with 
various topical and oral medications.  He reported eventually 
giving up on treating the condition.

An October 2008 VA dermatology examination reflects that the 
examiner reviewed the claims folder.  The Veteran reported 
the gradual onset of a rash following his service in Vietnam 
in 1968.  He said that the symptoms began after a high fever.

Since his discharge, he reported progressively worse symptoms 
that include recurrent red bumps on his torso and arms as 
well as itching.  Physical examination revealed a diffuse 
small petechial rash on his upper torso, both shoulders and 
both thighs with evidence of secondary excoriation.  A mild 
erythematous macular moist rash was also present in the groin 
area.

Following this examination and a review of the Veteran's 
claims folder, a diagnosis of dermatitis was made.  The 
examiner found that it was less likely than not that the 
Veteran's dermatitis was caused or the result of a disease or 
injury in service, including exposure to Agent Orange.  The 
examiner reasoned that his service treatment records 
reflected two entries for a bilateral foot fungus and one 
entry for left lower leg pruritis, which was 
contemporaneously attributed to fatigue.  Neither of these 
problems were found to have been generalized or recurrent in 
nature.  In addition, the Veteran's post-service VA treatment 
records reflect a one-time dermatology evaluation.

The Veteran has a current disability as he was diagnosed as 
having dermatitis in both the August 1994 and October 2008 VA 
examinations.

The record establishes that the Veteran served in Vietnam and 
he is therefore presumed to have been exposed to Agent 
Orange.  However, presumptive service connection is not 
warranted as dermatitis is not among the diseases subject to 
presumptive service connection on the basis of exposure to 
Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

The Agent Orange presumption is not the sole method for 
showing causation, and a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and his service, even if the disability in question 
is not among the enumerated disorders which are presumed to 
be service-related.  Stefle.  The veteran may establish 
service connection for dermatitis by presenting competent 
evidence which shows that it is as likely as not that the 
disorder was caused by his service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

However, no competent medical evidence has been presented 
indicating that the Veteran's dermatitis is the result of an 
in-service incurrence.  His service treatment records are 
negative for any complaints, treatments or diagnoses of 
dermatitis while in service, and the his discharge 
examination was negative for any relevant abnormalities.

No medical professional has linked the Veteran's current 
dermatitis to an in-service disease or injury, and the 
October 2008 examiner declined to find such a nexus.  
Although the Veteran claims to have experienced skin rashes 
and itching since his service in Vietnam, no competent 
medical evidence has been submitted demonstrating such a 
continuity of symptomatology.  The contemporaneous record 
contains no credible medical evidence of skin complaints 
until a decade after service.

The Veteran is competent to report a continuity of symptoms, 
and a skin rash is a condition that is susceptible to lay 
observation.  The Veteran has not consistently reported such 
a history.  At his hearing he suggested that his symptoms 
began in Vietnam and had continued ever since.  At the 
subsequent VA examination he seemed to indicate that the 
symptoms began sometime thereafter.

The contemporaneous treatment records show no complaints of 
skin disease at the time of his separation from service or in 
the 10 years following service.  The initial treatment 
records in 1981, reflect no reports of symptoms dating back 
to service.  The weight of the evidence is against finding a 
continuity of symptoms.

The Veteran's reports of suffering from a skin condition in 
service may be consistent with the circumstances of combat 
service.  38 U.S.C.A. § 1154(b).   However, the evidence 
remains against finding a link between current dermatitis and 
a disease or injury incurred in service.

To the extent that the Veteran contends that he suffers from 
dermatitis as the result of his service, as a lay person, he 
is not qualified to express a competent medical opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The weight of the evidence is against finding a nexus between 
the Veteran's dermatitis and his service, and reasonable 
doubt therefore does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).

Myofascial Pain Syndrome Service Connection Claim

The Veteran's February 1951 entrance and September 1971 
discharge examinations were negative for any relevant 
abnormalities.  

Service treatment records reveal that the Veteran's 
complaints of intermittent breast tenderness beginning in 
January.  A diagnosis of bilateral gynecomastia was made, and 
he was transferred from Lyster Army Hospital to Walter Reed 
Army Medical Center for further laboratory testing in March 
1970.  Minimal right gynecomastia was noted in a September 
1971 treatment note from Darnell Army Hospital.

The cause of the Veteran's reported muscle weakness was found 
to be undetermined on private treatment in May 1981.

The Veteran reported chest muscle swelling and sharp pain in 
the muscles of his extremities at VA treatment in February 
1989.  The etiology of these symptoms was again reported as 
undetermined.

An April 2007 VA rheumatology treatment note the Veteran's 
continued complaints of upper and lower extremity pain along 
his muscles, as well as pain in his trunk.  An assessment of 
polymyositis with increased muscle tenderness and fatigue was 
made.

At his June 2008 Travel Board hearing, the Veteran testified 
that he had experienced muscle pain in his knees and neck 
since his Vietnam service.  He reported that several muscle 
biopsies had been done over the years.

The Veteran reported in his October 2008 VA dermatology 
examination that he developed a high fever with generalized 
myalgia and itching in 1968 while stationed in Vietnam.  He 
also described being referred to Walter Reed Hospital for 
treatment of the condition prior to his discharge.  he had 
developed muscle soreness and swelling in his upper right 
torso and the left side of his neck.  He reported that his 
symptoms had become progressively worse since service.  

Following a physical examination and a review of the claims 
folder, a diagnosis of generalized myofascial syndrome was 
made.  The examiner opined that the Veteran's current muscle 
condition was less likely than not caused by or the result of 
an in-service disease or injury, including exposure to Agent 
Orange.  

The service treatment records revealed a single entry for 
right trapezius pain, which the medical examiner diagnosed as 
myositis and stated that it was related to a mechanical 
strain.  In addition, his post-service VA treatment records 
revealed generalized myofascial syndrome treatment, along 
with numerous muscle biopsies that were negative for 
pathology.

The Veteran has a current disability as he was diagnosed as 
having generalized myofascial syndrome in an October 2008 VA 
dermatology examination.  He is presumed to have been exposed 
to Agent Orange due to his Vietnam service.  However, he is 
not entitled to a presumption of service connection for 
generalized myofascial syndrome as that disorder has not been 
positively associated with Agent Orange exposure.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may be established by presenting 
competent evidence which demonstrates that it is as likely as 
not that the disorder was caused by his service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 
supra.

No competent medical evidence has been presented indicating 
that the Veteran's generalized myofascial syndrome is the 
result of an in-service incurrence.  His service treatment 
records are negative for any such complaints, treatments or 
diagnoses while in service, and the his discharge examination 
was negative for any relevant abnormalities.

No medical professional has linked the Veteran's current 
generalized myofascial syndrome to an in-service disease or 
injury, and the October 2008 examiner declined to find such a 
nexus.  Although the Veteran claims to have experienced 
intermittent muscle pain since his service in Vietnam, no 
competent medical evidence has been submitted demonstrating 
such a continuity of symptomatology.  The contemporaneous 
record contains no credible medical evidence of muscle pain 
complaints until a decade after service.

The Veteran's reports of muscle weakness in service may be 
consistent with the circumstances of combat service.  38 
U.S.C.A. § 1154(b).   However, the evidence remains against 
finding a link between his current generalized myofascial 
syndrome and a disease or injury incurred in service.

To the extent that the Veteran contends that he suffers from 
generalized myofascial syndrome as the result of his service, 
as a lay person, he is not qualified to express a competent 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran has made recent reports of a continuity of 
symptomatology.  These reports were considered by the VA 
examiner who provided the negative opinion.  The reports are 
also inconsistent with the contemporaneous record showing no 
pertinent complaints at the examination for separation from 
service or in the 10 years immediately following service.  
The contemporaneous record is more probative than reports 
made many years after the events in question while pursuing 
the claim for benefits.

The weight of the evidence is against finding a nexus between 
the Veteran's generalized myofascial syndrome and his 
service.  Reasonable doubt therefore does not arise and the 
claim must be denied.  38 U.S.C.A. §5107(b).


Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability of the thoracolumbar spine are now ratable under 
VA's Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes with a maximum evaluation of 60 
percent; or under the General Formula for Diseases and 
Injuries of the Spine.  

For disabilities rated under the General Formula for Diseases 
and Injuries of the Spine, a 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less, or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation requires 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under this formula, the orthopedic and neurologic 
manifestations of the disability are to be rated separately 
under an appropriate diagnostic code.  Note (1) to the 
General Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.   The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71, Note (2).  Each range of motion measurement 
is to be rounded to the nearest five degrees.  38 C.F.R. § 
4.71a, Note (4).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (3).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation, severe incomplete paralysis with marked 
muscle atrophy warrants a 60 percent evaluation, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  Complete paralysis of the sciatic nerve occurs 
where the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 
8520.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 
(2008). The maximum rating which may be assigned for neuritis 
not characterized by organic changes as noted above will be 
that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis. Id. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 
4.124 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is non-compensable, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. A 10 percent 
evaluation is provided for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003.
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Service connection has been in effect for low back strain 
with arthritis and limitation of motion since November 24, 
1992.  The disability has been evaluated as 40 percent 
disabling since that date.  The rating was provided by 
analogy to Diagnostic Code 5292.  That code provided a 
maximum rating of 40 percent for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71, Diagnostic Code 5292 
(2003).  That diagnostic code was deleted, effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).

An April 2007 lumbar spine X-ray found scoliosis and 
degenerative changes without acute bony pathology.

A September 2007 VA orthopedic examination reflected the 
Veteran's complaints of constant, burning severe back pain.  
Daily to weekly flare-ups, lasting hours to days, during 
which he was unable to move without pain were reported, and 
were reported to be alleviated by sitting or resting.  He 
reported that he had experienced "dozens" of incapacitating 
episodes over the past year, and had been prescribed bed rest 
by a physician.  His thoracolumbar spine extension was from 0 
to 40 degrees, his extension was from 0 to 10 degrees, and 
bilateral lateral flexion and extension was from 0 to 20 
degrees.  Pain, fatigue, and lack of endurance were noted to 
reduce this range of motion.  The spine was not found to be 
ankylosed.

The Veteran's neighbors indicated in an April 2008 statement 
that he has difficulty walking and is reluctant to do 
anything that requires very much walking.  They also reported 
that the Veteran suffers from back pain but "does not 
complain about it."

At his June 2008 Travel Board hearing, the Veteran testified 
that he could hardly walk, was unable to tie his shoes, that 
his wife had to put on his ankle brace, and that he required 
assistance getting in and out of his bed, as well as 
assistance using the bathroom.  He also reported that he had 
been given a scooter due to his the severity of his various 
physical impairments.

A September 2008 statement from the Veteran's wife indicated 
that the Veteran suffers from constant severe pain and is 
unable to walk, as his legs give out causing him to fall.  He 
is unable to perform certain daily activities, such as tying 
his shoes, as his back condition prevents him from bending 
over.

A September 2008 VA spine examination documented the 
Veteran's complaints of constant low back pain and stiffness.  
He described the pain as sharp, pulsating, and of moderate 
severity.  He reported using crutches, a walker and a 
wheelchair as a result of his back pain.  Bed rest ordered by 
a medical provider over the past 12 months was denied.  

On physical examination there was guarding and tenderness, 
without weakness or atrophy.  His thoracolumbar flexion range 
of motion was from 0 to 50 degrees, with pain beginning at 30 
degrees, and with pain on repetitive use but with no 
additional loss of motion.  Extension range of motion was 
from 0 to 10 degrees, with pain beginning at 5 degrees, and 
with pain on repetitive use but with no additional loss of 
motion.  Lateral flexion and rotation range of motion was 
from 0 to 10 degrees bilaterally, with pain beginning at 5 
degree, and with pain on repetitive use but with no 
additional loss of motion.  Ankylosis was not present.  An 
accompanying September 2008 lumbar spine MRI exam revealed an 
impression of stable moderate to severe multilevel discogenic 
disease and spondylosis. 

On neurologic examination there was absent maleolar vibration 
sensation at both ankles.  Knee and ankle jerks were 
described as +1, which was meant to indicate that they were 
hypoactive.  Muscle strength in the lower extremities ranged 
from 4 to 5 out of 5 with most testing yielding a score of 
4/5.  A score of 4 indicated that active motion was possible 
against some, but not full, resistance.  Muscle tone was 
normal and there was no atrophy.  

The examiner concluded that the Veteran had stable multilevel 
moderate to severe discogenic disease and spondylosis.

An evaluation in excess of 40 percent under the General 
Formula requires ankylosis.  38 C.F.R. § 4.71a, DCs 5235 to 
5243.  The competent medical evidence, including the 
September 2008 VA orthopedic examination, shows that the 
Veteran retains motion in the thoracolumbar spine.  Ankylosis 
was not found in the September 2008 VA orthopedic 
examination, and there have been no other reported findings 
of ankylosis.

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are not for 
consideration where, as in this case, the Veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

The October 2008 VA examination documents a loss of vibratory 
sensation at the ankles, some loss of muscle strength and 
hypoactive reflexes.  The examiner apparently attributed this 
impairment to the service connected back disability inasmuch 
as that was the only condition diagnosed.  Additional ratings 
are, therefore, warranted for the neurologic component of the 
Veteran's disability.  The disability is most appropriately 
evaluated as moderate incomplete paralysis of the sciatic 
nerves in each leg.  DC 8520.  Most of the sensory 
examination was normal, reflexes were present, albeit 
diminished, and muscle strength was possible against 
resistance.  There was no atrophy.  Hence the neurologic 
symptoms do not approximate the moderately severe level.  
38 C.F.R. § 4.7, 4.21.

As such, separate 20 percent ratings are warranted for 
moderate incomplete paralysis of the sciatic nerve in each 
extremity.

There were no periods beginning with the one year period 
prior to the Veteran's claim when ankylosis or nerve 
impairment was demonstrated; therefore, staged ratings are 
not warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by pain and an 
impairment in his range of motion.  The rating criteria 
contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).




















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for dermatitis, or other 
skin condition, is denied.

Entitlement to service connection for generalized myofascial 
syndrome is denied.

Entitlement to a disability evaluation in excess of 40 
percent for the orthopedic manifestations of multilevel 
discogenic disease and spondylosis is denied.

Entitlement to a separate disability evaluation of 20 percent 
for the neurologic manifestations of multilevel discogenic 
disease and spondylosis involving the right lower extremity 
is granted.

Entitlement to a separate disability evaluation of 20 percent 
for the neurologic manifestations of multilevel discogenic 
disease and spondylosis involving the left lower extremity is 
granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


